Citation Nr: 1606391	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center 
at the Regional Office in Buffalo, New York


THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP) for the period beginning in January 2014.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision of the Education Center at the Regional Office (RO) in Buffalo, New York.  In that decision, the RO notified the Veteran that his VRAP benefits were stopped because he was no longer enrolled in his training program on a full-time basis.  He was also notified that this termination of benefits created an overpayment of $1977.60 - a debt he must repay.  

The Veteran initially inquired about requesting a debt waiver, but was informed by the RO that a request to waive the overpayment would result in an admission of the validity of the debt.  The Veteran was also informed by the RO that if he disagreed with the RO's finding that he withdrew from full-time status, that he should file a Notice of Disagreement as to the determination that he was no longer eligible for VRAP benefits.  Thus, instead of requesting a debt waiver in writing, he filed an NOD and this appeal ensued.  

In January 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A copy of the transcript is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In correspondence dated April 2014, the Veteran requested a debt waiver for an overpayment of $1977.60.  The issue of entitlement of a waiver of overpayment was raised by the record in April 2014, but it appears that the Agency of Original Jurisdiction (AOJ) has not taken any action in this regard.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran was not enrolled as a full-time student from January 24, 2014 to March 31, 2014.  



CONCLUSION OF LAW

Basic eligibility for VRAP benefits is not established from January 24, 2014 through March 31, 2014.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543(2002); see also Smith v. Gober, 14 Vet. App. 227, 230(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821(2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  VRAP § 211(e).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452(b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time. Participants must be enrolled in a VA approved program of education offered by a community college or technical school. The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation. VRAP § 211(b). 

In September 2013, the Veteran was informed that he was eligible under VRAP for benefits to attend Erie Community College from September 3, 2013 through December 21, 2013.  He attended full-time and completed the semester.  In January 2014, the Veteran was informed that he was eligible under VRAP for benefits to attend a second semester at Erie Community College from January 21, 2014 through March 31, 2014.  The Veteran enrolled full-time, and began the semester with 12 credit hours.  

Effective January 24, 2014, the Veteran's enrollment was reduced to part-time with only 2 credit hours, thereby reducing the Veteran's full-time status to part-time status for the semester beginning in January 2014.  

In March 2014 correspondence, the RO notified the Veteran that his VRAP benefits had been terminated effective from January 25, 2014 because he was not attending school full-time.  

The record indicates that the Veteran was dropped from enrollment by the school because of a failure to attend class; however, the Veteran maintains that he missed the first two classes for reasons outside his control, and never intended to voluntarily withdraw from full-time status.  Thus, the Veteran maintains that his VRAP benefits should not have been terminated, as he had no intention of dropping to full-time status and his reasons for missing the first two classes were valid and clearly communicated to the professors.  In essence, the Veteran claims that the school made a mistake.  

Regardless of who is at fault for the school's actions, the fact remains that the Veteran was not in a full-time status for the semester beginning in January 2014.  Because the Veteran was not enrolled full-time during this period, basic eligibility for VRAP benefits is not met.  At the Veteran's hearing in January 2015, he provided a clear explanation for his failure to attend the first two classes, and clearly expressed his intention to continue in a full-time status throughout the semester before being informed by the school that his status had been reduced to part-time.  In essence, the Veteran asserts that his benefits should not be taken away because he had no control over the decision by the school to drop his enrollment to part-time and such action was in error.  The Veteran testified that he wrote letters and emails asking for an explanation from the school but he has yet to receive any response.  

Again, the Board understands the Veteran's frustration in this regard, but the VRAP program requires "full-time" enrollment.  Pursuant to 38 C.F.R. § 21.4270, full-time enrollment is no less than 14 clock hours and the agency of original jurisdiction determined that 12 clock hours was the minimum for full-time enrollment.  As the Veteran was only enrolled in 2 semester (clock) hours as of January 25, 2014, the requirement for full-time enrollment for the semester beginning in January 2014 is not met, even if this determination was made in error by the school.  The Board is without authority to mediate any dispute between the Veteran and the school.  Therefore, the claim is denied.  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to VRAP benefits  from January 25, 2014 to March 31, 2014, on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Veteran's Retraining Assistance Program (VRAP) benefits for the term beginning in January 20214 through March 31, 2014 are denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


